DETAILED ACTION
This Office Action is in response to the Amendment filed on 12/01/2021. 
In the instant Amendment, claims 4 and 12-14 have been cancelled.
Claims 1-3, 5-11 and 15-20 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-185990, filed on 09/27/2017.

Response to Amendment/ Argument

           Applicant's amendment with respect to independent claims 1, 7 and 9, filed on 12/01/2021, by adding objected limitations of claims 4 to claims 1, 7 and 9 have overcome the claim rejections in previous Office Action. The claims are now allowable. 




Allowable Subject Matter
Claims 1-3, 5-11 and 15-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Ito et al. (U.S. 2008/0267292), and Sakamoto (U.S. 2012/0114041).

Regarding independent claims 1, 7 and 9, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the claim the features of an update unit, implemented by the processor, which updates, to coding information relating to the block to be coded, the cost of which is smaller than the sum total of costs relating to blocks included in the block to be coded, the coding information relating to the included blocks and stored in the storage unit, a second list generation unit, implemented by the processor, which generates a merge vector candidate list relating to the block to be coded on the basis of the motion vectors of the adjacent blocks of the block to be coded after a predictive coding mode and a motion vector have been determined for every block in the image; and an index generation unit, implemented by the processor, which generates an index corresponding to the generated merge vector candidate list as cited in claims 1, 7 and 9.
	
Claims 2-3, 5-6, 8, 10-11 and 15-20 are allowed because they depend on allowed parent claims 1, 7 and 9, respectively, as set forth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486